Title: To Benjamin Franklin from William Franklin, [4] May 1773
From: Franklin, William
To: Franklin, Benjamin



Honoured Father,
Burlington May [4, 1773]
Enclosed is a Letter I wrote last Week at Phi[ladelphia] in order to go by Mesnard, but it happened to be too [late for] that Opportunity.

Coz. Davenport is greatly obliged to you for [torn] you sent him. As he could not make out to get a comfortable Living at Philadelphia, not having a sufficient Capital to carry on his Trade, nor able to procure any other Business for which he was qualified, I offered him two or three small Offices here, and to make him my private Secretary, which altogether might afford him a Maintenance until something better should turn up. This he accepted, and has been here ever since the first of January. It is not in my Power to make a handsome Provision for a private Secretary as the Govr. of New York, and the Governors of some other Provinces can; for all the Offices of any Value are engrossed by the Provincial Secretary. However, an Opportunity now offers of doing something for him which may afford him a lasting Support, and, with the other Offices he now has, will enable him to make a comfortable Provision for his Family. Mr. Chas. Read has proposed to resign to him the Office of Collector of the Customs for the Port of Burlington (in case he can make Interest to obtain the Commission) on Condition of his engaging to pay Mr. Read’s Son Jacob £50 Currency per Annum for 3 Years. The Salary is £30 Sterl. besides an Allowance of £9 16s. 0d. Sterling for an Office, Paper, Pens, Ink, &c. The Fees and Perquisites I think may if the Office is properly attended to, amount to about as much more; so that the Bargain is as favourable for Mr. Davenport as could reasonably be desired. Enclosed is a Letter from Mr. Read to Lord North, containing his Resignation, which you are authorized to deliver in case you find you can secure the Office for Mr. Davenport, but not otherwise. I well know your [reluc]tance to ask for any Office or Favour for any Relative [while] you continue Agent; but, if no better Method occurs [to y]ou of serving Mr. Davenport in this Matter, I think you might, as Agent, memorialize Lord North in my Name or Behalf, setting forth, That Mr. Davenport has for some Time past acted as my private Secretary, and that it is usual in the Colonies for the Govrs. to reward their Secretaries for their Services, with some Office or Offices which may be in their Gift, but that almost all the Offices which could with Propriety be executed by a private Secretary in this Province are already included in the Patent to Mr. Morgann Provincial Secretary; That the Governor’s own Income is too small to make a proper Allowance out of it to a Gentleman qualified to execute an Office of such Trust and Importance, Therefore hopes and intreats that his Lordship would gratify his Secretary with an Appointment to the Collectorship of Burlington, which the present Collector is disposed to resign in his Favour, and which, tho’ of too small Value to be worth the Acceptance of any Gentleman who does not already reside in the Province, will nevertheless be an acceptable Addition to the small Consideration he receives for his Trouble &c. &c. I only throw these out as Hints which you may, if you please, improve upon, as I doubt not but you will be as happy to be instrumental in procuring our Couzin a better Establishment in Life as, Honoured Sir, Your ever dutiful Son
Wm: Franklin


P.S. I suppose our Friends Mr. Cooper, and Mr. Jackson will give you their Assistance on this Occasion.
   
Addressed: To / Dr: Franklin / Craven Street / London / Seal’d so to prevent pulling out at the Ends
WF

